Order entered May 16, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00388-CV

    MUSTAPHA OULAD-CHIKH AND WELLNESS ANALYSIS, LLC,, Appellants

                                            V.

                             WADE ROSENBURG, Appellee

                    On Appeal from the 380th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 380-00058-2018

                                        ORDER
      Before the Court is appellants’ May 14, 2019 motion for an extension of time to file a

brief. We GRANT the motion and extend the time to June 13, 2019.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE